Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT

TO FINANCING AGREEMENT AND

TO PLEDGE AND SECURITY AGREEMENT

FIRST AMENDMENT, dated as of December 17, 2012 (this “Amendment”), to (a) the
Financing Agreement, dated as of December 2, 2011 (as amended, restated or
otherwise modified from time to time, the “Financing Agreement”), by and among
Builders FirstSource, Inc., a Delaware corporation (the “Parent”), Builders
FirstSource—Dallas, LLC, a Delaware limited liability company (“Builders
Dallas”), Builders FirstSource—Atlantic Group, LLC, a Delaware limited liability
company (“Builders Atlantic”), Builders FirstSource—Raleigh, LLC, a Delaware
limited liability company (“Builders Raleigh”), Builders FirstSource—Southeast
Group, LLC, a Delaware limited liability company (“Builders Southeast”),
Builders FirstSource—Florida, LLC, a Delaware limited liability company
(“Builders Florida”), Builders FirstSource—Ohio Valley, LLC, a Delaware limited
liability company (“Builders Ohio”), Builders FirstSource—Texas Group, L.P., a
Texas limited partnership (“Builders Texas Group”), Builders FirstSource—Texas
Installed Sales, L.P., a Texas limited partnership (“Builders Texas Installed”),
Builders FirstSource—South Texas, L.P., a Texas limited partnership (“Builders
South Texas” and together with Builders Dallas, Builders Atlantic, Builders
Raleigh, Builders Southeast, Builders Florida, Builders Ohio, Builders Texas
Group and Builders Texas Installed, each a “Borrower” and collectively, the
“Borrowers”), each subsidiary of the Parent listed as a “Guarantor” on the
signature pages thereto (together with the Parent and each other Person that
executes a joinder agreement and becomes a “Guarantor” thereunder or otherwise
guaranties all or any part of the Obligations (as defined therein), each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and, collectively, the “Lenders”), Highbridge
Principal Strategies, LLC, a Delaware limited liability company (“Highbridge”),
as collateral agent for the Lenders (in such capacity, the “Collateral Agent”),
and Highbridge, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”) and (b) the Pledge and Security Agreement, dated
as of December 2, 2011 (as amended, restated or otherwise modified from time to
time, the “Security Agreement”), by and among the Borrowers, the Guarantors and
the Collateral Agent.

WHEREAS, on the Effective Date (as defined in the Financing Agreement), the
Lenders made a term loan to the Borrowers in the aggregate principal amount of
$160,000,000;

WHEREAS, the Borrowers have requested that the Agents and the Lenders (a) make
an additional term loan to the Borrowers in the aggregate principal amount of
$65,000,000, (b) permit a letter of credit facility to be added to this
Agreement, and (c) make certain other amendments to the Financing Agreement;

WHEREAS, the Agents and the Lenders are willing to make such amendments to the
Financing Agreement, subject to the terms and conditions contained herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, the Borrowers, the Agents, the L/C Issuer and the Lenders hereby
agree as follows:

1. Capitalized Terms. Any capitalized term that is used but not defined herein
shall have the meaning ascribed to such term in the Financing Agreement.

2. Amendments to Financing Agreement and Security Agreement.

(a) The preamble to the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Financing Agreement, dated as of December 2, 2011, by and among Builders
FirstSource, Inc., a Delaware corporation (the “Parent”), Builders
FirstSource—Dallas, LLC, a Delaware limited liability company (“Builders
Dallas”), Builders FirstSource—Atlantic Group, LLC, a Delaware limited liability
company (“Builders Atlantic”), Builders FirstSource—Raleigh, LLC, a Delaware
limited liability company (“Builders Raleigh”), Builders FirstSource—Southeast
Group, LLC, a Delaware limited liability company (“Builders Southeast”),
Builders FirstSource—Florida, LLC, a Delaware limited liability company
(“Builders Florida”), Builders FirstSource—Ohio Valley, LLC, a Delaware limited
liability company (“Builders Ohio”), Builders FirstSource—Texas Group, L.P., a
Texas limited partnership (“Builders Texas Group”), Builders FirstSource—Texas
Installed Sales, L.P., a Texas limited partnership (“Builders Texas Installed”),
Builders FirstSource—South Texas, L.P., a Texas limited partnership (“Builders
South Texas” and together with Builders Dallas, Builders Atlantic, Builders
Raleigh, Builders Southeast, Builders Florida, Builders Ohio, Builders Texas
Group and Builders Texas Installed, each a “Borrower” and collectively, the
“Borrowers”), each subsidiary of the Parent listed as a “Guarantor” on the
signature pages hereto (together with the Parent and each other Person that
executes a joinder agreement and becomes a “Guarantor” hereunder or otherwise
guaranties all or any part of the Obligations (as hereinafter defined), each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party hereto (each a “Lender” and collectively, the “Lenders”), Highbridge
Principal Strategies, LLC, a Delaware limited liability company (“Highbridge”),
as collateral agent for the Lenders and the L/C Issuer (in such capacity,
the “Collateral Agent”), Highbridge, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent” and, together with the Collateral
Agent, each an “Agent” and, collectively, the “Agents”), and SunTrust Bank, as
the L/C Issuer.”

 

-2-



--------------------------------------------------------------------------------

(b) The first paragraph of the recitals to the Financing Agreement is hereby
amended and restated to read in its entirety as follows:

“On the Effective Date (as hereinafter defined), the Lenders extended credit to
the Borrowers consisting of a term loan in the initial aggregate principal
amount of $160,000,000. The proceeds of the Initial Loan were used to refinance
existing indebtedness of the Borrowers, for general working capital purposes of
the Borrowers and to pay fees and expenses related to this Agreement. On the
First Amendment Effective Date (as hereinafter defined), the Borrowers asked the
Lenders to (a) make an additional term loan to the Borrowers in the aggregate
principal amount of $65,000,000 (the proceeds of which shall be used for general
corporate purposes of the Borrowers and to pay fees and expenses related to this
Agreement), and (b) permit a letter of credit facility to be added to this
Agreement (which letters of credit shall be used for general corporate
purposes).”

(c) Section 1.01 of the Financing Agreement is hereby amended by adding the
following new definitions thereto in appropriate alphabetical order:

“‘Additional Lender’ means each Lender that has an Additional Loan Commitment or
that holds a portion of the Additional Loan.”

“‘Additional Loan’ has the meaning specified in Section 2.01(b).”

“‘Additional Loan Commitment’ means, with respect to each Lender, the commitment
of such Lender to make the Additional Loan to the Borrowers hereunder in the
amount set forth under the heading ‘Additional Loan Commitment’ on Schedule
1.01(A) hereto, as the same may be terminated or reduced from time to time in
accordance with the terms of this Agreement.”

“‘Additional Loan Funding Date’ means the date on or before December 17, 2012,
on which all of the conditions precedent set forth in Section 3 of the First
Amendment are satisfied or waived and the Additional Loan is made.”

“‘Cash Collateralize’ means to deliver to the L/C Issuer an amount (whether in
cash or in the form of a backstop letter of credit in form and substance
reasonably satisfactory to, and issued by a U.S. commercial bank reasonably
acceptable to, the L/C Issuer in its commercially reasonable discretion) equal
to 105% of the Maximum Undrawn Amount. Derivatives of such term have
corresponding meanings.”

“‘Discharge Date’ means the date on which all Obligations (other than contingent
indemnification or reimbursement obligations as to which no claim has been made)
are paid in full in cash, all Letters of Credit are Cash Collateralized and all
Commitments have been terminated.”

 

-3-



--------------------------------------------------------------------------------

“‘Drawing Date’ means the date on which any amount is paid by the L/C Issuer
under any Letter of Credit.”

“‘First Amendment’ means the First Amendment to Financing Agreement and to
Pledge and Security Agreement, dated as of December 17, 2012, by and among the
Loan Parties, the Lenders, the L/C Issuer and the Agents.”

“‘First Amendment Effective Date’ has the meaning assigned to the term
‘Amendment Effective Date’ in the First Amendment.”

“‘First Amendment Fee Letter’ means that certain fee letter, dated as of the
First Amendment Effective Date, by and among the Borrowers and the Agents.”

“‘Initial Lender’ means each Lender that has an Initial Loan Commitment or that
holds a portion of the Initial Loan.”

“‘Initial Loan’ has the meaning specified therefor in Section 2.01(a).”

“‘Initial Loan Commitment’ means, with respect to each Lender, the commitment of
such Lender to make the Initial Loan to the Borrowers in the amount set forth
under the heading ‘Initial Loan Commitment’ on Schedule 1.01(A) hereto, as the
same may be terminated or reduced from time to time in accordance with the terms
of this Agreement. On the Effective Date, the Initial Loan Commitment of each
Lender was permanently reduced to zero.”

“‘L/C Commitment’ means the obligation of the L/C Issuer to issue Letters of
Credit in an aggregate principal amount not to exceed the Letter of Credit
Limit, as the same may be terminated or reduced from time to time in accordance
with the terms of this Agreement.”

“‘L/C Commitment Fee’ has the meaning specified therefor in Section 2.06(c).”

“‘L/C Fee Rate’ means 3.0% per annum.”

“‘L/C Fronting Fee’ means, with respect to any Letter of Credit, an amount equal
to 0.125% times the Maximum Face Amount of such Letter of Credit.”

 

-4-



--------------------------------------------------------------------------------

“‘L/C Interest Rate’ means (i) for the period from the Drawing Date until and
including the Reimbursement Date, a rate per annum equal to the LIBOR Rate plus
3.0%, and (ii) at all times after the Reimbursement Date, a rate per annum equal
to the LIBOR Rate plus 6.0%.”

“‘L/C Issuer’ means SunTrust Bank (or any successors or assigns thereof
reasonably acceptable to the Borrowers) to issue the Letters of Credit.”

“‘L/C Issuer DACA’ means a deposit account control agreement with respect to the
deposit account of the Borrowers required to be maintained with the L/C Issuer
pursuant to Section 7.03(d), by and among a Loan Party, the Collateral Agent,
the L/C Issuer, the Floating Rate Note Collateral Trustee (to the extent
required) and the applicable depository bank, in form and substance reasonably
satisfactory to the Collateral Agent and the L/C Issuer.”

“‘L/C Issuer Fee Letter’ means that certain fee letter, dated as of the First
Amendment Effective Date, by and among the Borrowers and the L/C Issuer.

“‘L/C Maturity Date’ has meaning specified therefor in Section 3.02(b).”

“‘Letter of Credit Application’ has the meaning specified therefor in
Section 3.02(a).”

“‘Letter of Credit Fees’ has the meaning specified therefor in Section 2.06(c).”

“‘Letter of Credit Limit’ means $15,000,000.”

“‘Letter of Credit Obligations’ means, at any time and without duplication, the
sum of (a) the Reimbursement Obligations of the Borrowers at such time plus
(b) the Maximum Undrawn Amount.”

“Letters of Credit’ has the meaning specified therefor in Section 3.01.”

“‘Maximum Face Amount’ means, with respect to any outstanding Letter of Credit,
the face amount of such Letter of Credit including all automatic increases
provided for in such Letter of Credit, whether or not any such automatic
increase has become effective.”

“‘Maximum Undrawn Amount’ means, with respect to any outstanding Letter of
Credit issued for the account of a Borrower, the amount of such Letter of Credit
that is or may become available to be drawn, including all automatic increases
provided for in such Letter of Credit, whether or not any such automatic
increase has become effective.”

 

-5-



--------------------------------------------------------------------------------

“‘Reimbursement Date’ has the meaning specified therefor in Section 3.04.”

“‘Reimbursement Obligations’ has the meaning specified therefor in
Section 3.04.”

“‘Special Agent Advance’ means a Collateral Agent Advance in the aggregate
principal amount not to exceed the amount required to Cash Collateralize the
Letters of Credit outstanding at such time, and to pay the other Letter of
Credit Obligations outstanding at such time pursuant to Section 3.11.”

“‘Total Additional Loan Commitment’ means the sum of the Additional Loan
Commitments of each of the Additional Lenders.”

“‘Total Initial Loan Commitment’ means the sum of the Initial Loan Commitments
of each of the Initial Lenders.”

“‘Total L/C Commitment’ means the sum of the L/C Commitments of the L/C Issuer;
provided that the Total L/C Commitment shall not exceed the Letter of Credit
Limit.”

(d) Section 1.01 of the Financing Agreement is hereby amended by amending and
restating the following definitions to read in their entirety as follows:

“‘Commitment’ means, (a) with respect to each Lender, the sum of (i) the Initial
Loan Commitment of such Lender and (ii) the Additional Loan Commitment of such
Lender and (b) with respect to the L/C Issuer, the L/C Commitment of the L/C
Issuer.”

“‘Final Maturity Date’ means the earliest of (i) September 30, 2015, (ii) the
date on which the Loans shall become due and payable in full in accordance with
the terms of this Agreement, and (iii) the Discharge Date.”

“‘Loan’ has the meaning specified therefor in Section 2.01(b).”

“‘Loan Document’ means this Agreement, any Cash Management Agreement, the
Disbursement Letter, the Fee Letter, the First Amendment Fee Letter, any
Guaranty, any Joinder Agreement, the L/C Issuer Fee Letter, any Letter of Credit
Application, any Mortgage, the Perfection Certificate, the Security Agreement,
the Contribution Agreement, the Intercompany Subordination Agreement, the
Collateral Trust Agreement, the Collateral Trust

 

-6-



--------------------------------------------------------------------------------

Agreement Documents, and any other agreement, instrument, certificate, report
and other document executed and delivered pursuant hereto or thereto or
otherwise evidencing or securing any Loan, any Letter of Credit Obligation or
any other Obligation.”

“‘Obligations’ means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents, the Lenders and the L/C Issuer
arising under this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01.
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Person under the Loan Documents
and (b) the obligation of such Person to reimburse any amount in respect of any
of the foregoing that any Agent, any L/C Issuer or any Lender (in its sole
discretion) may elect to pay or advance on behalf of such Person in accordance
with the terms of this Agreement.”

“‘Pro Rata Share’ means:

(a) with respect to an Additional Lender’s obligation to make the Additional
Loan and right to receive payments of fees with respect thereto, the percentage
obtained by dividing (i) such Additional Lender’s Additional Loan Commitment, by
(ii) the Total Additional Loan Commitment;

(b) with respect to a Lender’s right to receive payments of interest, fees, and
principal with respect to the Loan, the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender’s portion of the Loan, by
(ii) the aggregate unpaid principal amount of the Loan; and

(c) with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (i) the sum of (A) such Additional Lender’s Additional Loan
Commitment, plus (B) the aggregate unpaid principal amount of such Lender’s
portion of the Initial Loan, plus (C) the L/C Issuer’s L/C Commitment by
(ii) the sum of (A) the Total Additional Loan Commitment, plus (B) the aggregate
unpaid principal amount of the Initial Loan at

 

-7-



--------------------------------------------------------------------------------

such time, plus (C) the Total L/C Commitment; provided that (x) if the Total
Additional Loan Commitment has been reduced to zero, the amount of clause (i)(A)
shall be the aggregate unpaid principal amount of such Additional Lender’s
portion of the Additional Loan and the amount of clause (ii)(A) shall be the
aggregate unpaid principal amount of the Additional Loan and (y) if the Total
L/C Commitment has been reduced to zero, the amount of clause (i)(C) shall be
the aggregate unpaid principal amount of the L/C Issuer’s interest in the Letter
of Credit Obligations and the amount of clause (ii)(C) shall be the aggregate
unpaid principal amount of all Letter of Credit Obligations.”

“‘Qualified Cash’ means the aggregate amount of unrestricted cash and Cash
Equivalents of the Loan Parties maintained in deposit accounts or securities
accounts in the name of a Loan Party in the United States, which deposit
accounts or securities accounts are subject to control agreements in favor of
the Collateral Agent, and which are otherwise in form and substance reasonably
satisfactory to the Collateral Agent. For the avoidance of doubt, any cash on
deposit with the L/C Issuer pursuant to Section 7.03(d) shall constitute
Qualified Cash.”

“‘Required Lenders’ means the Lenders (including, for this purpose, the L/C
Issuer) whose Pro Rata Shares (calculated in accordance with clause (c) of the
definition thereof) aggregate more than 66 2/3%.”

“‘Security Agreement’ means the Pledge and Security Agreement made by the Loan
Parties in favor of the Collateral Agent for the benefit of the Agents, the
Lenders and the L/C Issuer securing the Obligations and delivered to the
Collateral Agent in form and substance reasonably satisfactory to the Collateral
Agent.”

(e) The definition of the term “Permitted Indebtedness” contained in
Section 1.01 of the Financing Agreement is hereby amended by amending and
restating clause (a) thereof to read in its entirety as follows:

“(a) any Indebtedness owing to any Agent, any Lender or the L/C Issuer under
this Agreement and the other Loan Documents.”

(f) The definition of the term “Permitted Indebtedness” contained in
Section 1.01 of the Financing Agreement is hereby amended by amending and
restating clause (g) thereof to read in its entirety as follows:

“(g) Indebtedness in respect of letters of credit, in an aggregate face amount
not to exceed $20,000,000; provided that if a letter of credit is fully
backstopped by another letter of credit, the amount of Indebtedness evidenced by
both the backstopped letter of credit and the corresponding backstopping letter
of credit shall be deemed to be equal to the face amount of the backstopping
letter of credit.”

 

-8-



--------------------------------------------------------------------------------

(g) The definition of the term “Permitted Liens” contained in Section 1.01 of
the Financing Agreement is hereby amended by amending and restating clause (q)
thereof to read in its entirety as follows:

“(q) Liens on cash securing Indebtedness permitted under (i) clause (g) of the
definition of ‘Permitted Indebtedness’; provided that the aggregate amount of
such cash does not exceed $20,000,000, and (ii) clause (h) of the definition of
‘Permitted Indebtedness.”

(h) Section 1.04 of the Financing Agreement is hereby amended by amending and
restating the proviso at the end thereof to read in its entirety as follows:

“provided, however, that with respect to a computation of fees or interest
payable to any Agent, any Lender or the L/C Issuer, such period shall in any
event consist of at least one full day.”

(i) Sections 2.01 and Section 2.02 of the Financing Agreement are hereby amended
and restated to read in their entirety as follows:

“Section 2.01 Commitments. (a) Initial Loan. Subject to the terms and conditions
and relying upon the representations and warranties herein set forth, each
Initial Lender made a term loan (any such term loan being referred to as an
‘Initial Loan’ and such term loans being referred to collectively as the
‘Initial Loans’) to the Borrowers on the Effective Date, in the aggregate
principal amount of such Initial Lender’s Initial Loan Commitment. On the First
Amendment Effective Date, $160,000,000 of the principal amount of the Initial
Loan was outstanding.

(b) Additional Loan. Subject to the terms and conditions of this Agreement and
relying on the representations and warranties herein set forth, each Additional
Lender severally (not jointly or jointly and severally) agrees to make a term
loan (any such term loan being referred to as an ‘Additional Loan’ and such term
loans being referred to collectively as the ‘Additional Loans’, and together
with the Initial Loan, such term loans being referred to collectively as the
‘Loan’ or the ‘Loans’) to the Borrowers in a single drawing on the Additional
Loan Funding Date, upon the satisfaction of the conditions set forth in
Section 3 of the First Amendment, in an aggregate amount not to exceed such
Additional Lender’s Additional Loan Commitment.

 

-9-



--------------------------------------------------------------------------------

(c) Additional Provisions. Notwithstanding the foregoing:

(i) The aggregate outstanding principal amount of the Initial Loan shall not
exceed the Total Initial Loan Commitment. The aggregate outstanding principal
amount of the Additional Loan shall not exceed the Total Additional Loan
Commitment.

(ii) Any principal amount of the Loan which is repaid or prepaid may not be
reborrowed. Each of the Initial Loan and the Additional Loan shall be considered
part of the Loan for all purposes of this Agreement and all Loan Documents and
any reference to the ‘Loan’ in this Agreement or in any other Loan Document
shall be deemed to include both the Initial Loan and the Additional Loan.
Immediately following the funding of the Additional Loan on the Additional Loan
Funding Date, the aggregate outstanding principal amount of the Loan will be
$225,000,000.

Section 2.02. Making the Loan. (a) The Borrowers’ Representative shall give the
Administrative Agent prior written notice in substantially the form of Exhibit B
hereto (a ‘Notice of Borrowing’), not later than 12:00 noon (New York City time)
on the date which is three (3) Business Days prior to the date of the proposed
Loan (or such shorter period as the Administrative Agent is willing to
accommodate). Such Notice of Borrowing shall specify (i) the principal amount of
the proposed Loan, and (ii) the proposed borrowing date, which must be a
Business Day (and, in the case of the Initial Loan, must be the Effective Date,
and in the case of the Additional Loan, must be the Additional Loan Funding
Date). The Administrative Agent and the Lenders may act without liability upon
the basis of written or telecopied notice believed by the Administrative Agent
in good faith to be from the Borrowers’ Representative (or from any Authorized
Officer thereof designated in writing purportedly from the Borrowers’
Representative to the Administrative Agent). The Administrative Agent and each
Lender shall be entitled to rely conclusively on any Authorized Officer’s
authority to request a Loan on behalf of the Borrowers. The Administrative Agent
and the Lenders shall have no duty to verify the authenticity of the signature
appearing on any written Notice of Borrowing.

(b) Each Notice of Borrowing pursuant to this Section 2.02 shall be irrevocable
and the Borrowers shall be bound to make a borrowing in accordance therewith.

(c) Except as otherwise provided in this subsection 2.02(c), the Loans under
this Agreement shall be made by the Lenders

 

-10-



--------------------------------------------------------------------------------

simultaneously and proportionately to their Pro Rata Shares of, in the case of
an Initial Loan, the Total Initial Loan Commitment, and, in the case of the
Additional Loan, the Total Additional Loan Commitment, it being understood that
no Lender shall be responsible for any default by any other Lender in that other
Lender’s obligations to make any Loan requested hereunder, nor shall the
Commitment of any Lender be increased or decreased as a result of the default by
any other Lender in that other Lender’s obligation to make the Loan requested
hereunder, and each Lender shall be obligated to make any Loan required to be
made by it by the terms of this Agreement regardless of the failure by any other
Lender.”

(j) Sections 2.04(a), (b) and (c) of the Financing Agreement are hereby amended
and restated to read in their entirety as follows:

“(a) Loans and Reimbursement Obligations.

(i) The Loans shall bear interest on the principal amount thereof from time to
time outstanding, from the date of the Loan until repaid, at a rate per annum
equal to the LIBOR Rate for the Interest Period in effect for the Loans plus
9.5%. For the avoidance of doubt, upon the termination of any Interest Period, a
new Interest Period shall automatically commence.

(ii) The Reimbursement Obligations shall bear interest on the principal amount
thereof from time to time outstanding, from the Drawing Date until repaid, at a
rate per annum equal to the L/C Interest Rate.

(b) Default Interest. To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, all Loans, fees, indemnities or any other Obligations (other than
Letter of Credit Obligations) of the Loan Parties under this Agreement and the
other Loan Documents, shall bear interest, from the date such Event of Default
occurred until the date such Event of Default is cured or waived in writing in
accordance herewith, at a rate per annum equal at all times to the Post-Default
Rate.

(c) Interest Payment.

(i) Interest on each Loan shall be payable on the last day of each Interest
Period, commencing with the Interest Period commencing on the Effective Date,
and at maturity (whether upon demand, by acceleration or otherwise); provided
that if interest on

 

-11-



--------------------------------------------------------------------------------

any Loan is calculated at the Reference Rate pursuant to Section 2.12(b),
interest on such Loan shall be payable quarterly, in arrears, on the last day of
each quarter, commencing on the last day of the quarter following the month in
which such Loan commences bearing interest at the Reference Rate and at maturity
(whether upon demand, by acceleration or otherwise). Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
so long as such Loan (or portion thereof) is paid by the time specified in
Section 4.02.

(ii) Interest on the Reimbursement Obligations shall be payable on demand, but
in no event more frequently than monthly. Interest shall accrue on the
Reimbursement Obligations beginning on the Drawing Date, but shall not accrue on
any Reimbursement Obligation, or any portion thereof, for the day on which the
Reimbursement Obligation or such portion is paid, so long as such Reimbursement
Obligation (or portion thereof) is paid by the time specified in Section 4.02.

(iii) Interest at the Post-Default Rate shall be payable on demand, but in no
event more frequently than monthly.”

(k) Section 2.05(a) of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“(a) Reduction of Commitments.

(i) The Total Initial Commitment terminated on the Effective Date.

(ii) The Total Additional Commitment shall terminate upon the earlier to occur
of (A) the time at which the Additional Loan is made and (B) 5:00 p.m. (New York
City time) on December 17, 2012.

(iii) The Total L/C Commitment shall terminate on the Final Maturity Date, and
shall otherwise be subject to reduction and/or termination as set forth in
Sections 3.10 and 3.11.”

(l) Section 2.06(b) of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“(b) Fee Letter, First Amendment Fee Letter and L/C Issuer Fee Letter. As and
when due and payable under the terms of (i) the Fee Letter, the Borrowers shall
pay the fees set forth in the Fee Letter, (ii) the First Amendment Fee Letter,
the Borrowers shall pay the fees set forth in the First Amendment Fee Letter and
(iii) the L/C Issuer Fee Letter, the Borrowers shall pay the fees set forth in
the L/C Issuer Fee Letter.”

 

-12-



--------------------------------------------------------------------------------

(m) Section 2.06 of the Financing Agreement is hereby amended by adding a new
clause (c) to the end thereof to read in its entirety as follows:

“(c) Letter of Credit Fees. The Borrowers shall pay to the L/C Issuer (i) a
Letter of Credit fee (in addition to the charges, commissions, fees, and costs
set forth in clauses (ii) and (iii) below) which shall accrue at a rate per
annum equal to the L/C Fee Rate in effect at such time, times the average daily
balance of the Maximum Undrawn Amount of all outstanding Letters of Credit for
the period from and excluding the date of issuance of same to and including the
date of expiration or termination, such fees to be calculated on the basis of a
360-day year for the actual number of days elapsed and to be payable monthly in
arrears on the first day of each month and on the Final Maturity Date, (ii) a
Letter of Credit commitment fee, which shall accrue at the rate per annum of
0.50% on the excess, if any, of the Total L/C Commitment over the average daily
balance of the Maximum Undrawn Amount of all outstanding Letters of Credit (the
“L/C Commitment Fee”) and shall be payable monthly in arrears on the first
Business Day of each month commencing on February 1, 2013 and on the L/C
Maturity Date, and (iii) a L/C Fronting Fee, together with any and all customary
administrative, issuance, amendment, payment and negotiation charges (as per the
L/C Issuer’s standard fee schedule) with respect to any Letters of Credit and
all fees and expenses as agreed upon by the L/C Issuer and the Borrowers in
connection with any Letter of Credit, including in connection with the opening,
amendment or renewal of any such Letter of Credit and any acceptances created
thereunder (all of the foregoing fees, the “Letter of Credit Fees”). Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the L/C Issuer’s
prevailing charges for that type of transaction. All Letter of Credit Fees
payable hereunder shall be deemed earned in full on the date when the same are
due and payable hereunder and shall not be subject to rebate or proration upon
the termination of this Agreement for any reason.”

(n) Section 2.08 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Section 2.08 Taxes. (a) Any and all payments by any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings,

 

-13-



--------------------------------------------------------------------------------

and all liabilities with respect thereto, excluding (A) taxes imposed on or
measured by the net income of any Agent, any Lender or the L/C Issuer (or any
transferee or assignee thereof, including a participation holder (any such
entity, a “Transferee”)) and franchise taxes and branch profits taxes imposed on
such Agent, Lender, L/C Issuer or Transferee, in each case, (i) by the
jurisdiction (or any political subdivision thereof) in which such Person is
organized or has its principal lending office or in which its applicable lending
office is located, or (iii) otherwise with which it has a present or former
connection giving rise to the imposition of tax (other than connections arising
from such Agent, Lender, L/C Issuer or Transferee having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document) and (B) any taxes imposed under FATCA (or
any amended or successor version of FATCA that is substantively comparable and
not materially more onerous to comply with) (all such nonexcluded taxes, levies,
imposts, deductions, charges withholdings and liabilities, collectively or
individually, “Taxes”). If any Loan Party shall be required to deduct any Taxes
from or in respect of any sum payable hereunder to any Agent, any Lender or the
L/C Issuer (or any Transferee), (i) the sum payable shall be increased by the
amount (an “Additional Amount”) necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.08) such Agent, such Lender or the L/C Issuer (or such
Transferee) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) such Loan Party shall make such deductions
and (iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes, an transfer, recording or filing taxes or fees, or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Loan Document (“Other Taxes”). Each
Loan Party shall deliver to each Agent, each Lender and the L/C Issuer copies of
official receipts or other evidence reasonably satisfactory to the
Administrative Agent indicating that such payment has been made, in respect of
any Taxes or Other Taxes payable hereunder promptly after payment of such Taxes
or Other Taxes.

 

-14-



--------------------------------------------------------------------------------

(c) The Loan Parties hereby jointly and severally indemnify and agree to hold
each Agent, each Lender and the L/C Issuer harmless from and against Taxes and
Other Taxes (including, without limitation, Taxes and Other Taxes imposed on any
amounts payable under this Section 2.08) paid by such Person, whether or not
such Indemnified Taxes were correctly or legally asserted. Such indemnification
shall be paid within 10 days from the date on which any such Person makes
written demand therefore specifying in reasonable detail the nature and amount
of such Indemnified Taxes.

(d) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a “Non-U.S. Lender”) agrees that it
shall, no later than the Effective Date (or, in the case of a Non-U.S. Lender
which becomes a party hereto pursuant to Section 12.07 hereof after the
Effective Date, promptly after the date upon which such non-U.S. Lender becomes
a party hereto) deliver to the Agents one properly completed and duly executed
copy of either U.S. Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or
any subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax on
payments of interest hereunder. In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents to
the Agents and the Loan Parties that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Parent and is not a controlled foreign corporation related to the
Parent (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
and such Non-U.S. Lender agrees that it shall promptly notify the Agents in the
event any such representation is no longer accurate. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee, on or before the date such
Person becomes a Transferee hereunder) and on or before the date, if any, such
Non-U.S. Lender changes its applicable lending office by designating a different
lending office (a “New Lending Office”). In addition, such Non-U.S. Lender shall
deliver such forms within 20 days after receipt of a written request therefor
from any Agent, the assigning Lender or the Lender granting a participation, as
applicable. Notwithstanding any other provision of this Section 2.08, (x) a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 2.08(d) that such Non-U.S. Lender is not legally able to deliver, and
(y) the applicable parties hereto shall deliver originally-executed copies of
all forms referred to in this Section to the Agents (in addition to any
electronic copies otherwise provided).

 

-15-



--------------------------------------------------------------------------------

(e) The Loan Parties shall not be required to indemnify any Lender, or pay any
Additional Amounts to any Lender, in respect of United States Federal
withholding tax pursuant to this Section 2.08 to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Lender became a party to this Agreement (or, in the
case of a Transferee that is a participation holder, on the date such
participation holder became a participation holder hereunder) or, with respect
to payments to a New Lending Office, the date such Lender designated such New
Lending Office with respect to a Loan; provided, however, that this clause
(i) shall not apply to the extent the indemnity payment or Additional Amounts
any Transferee, or Lender (or Transferee) through a New Lending Office, would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or Additional Amounts that the Person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation, or
(ii) the obligation to pay such Additional Amounts would not have arisen but for
a failure by such Lender to comply with the provisions of clause (d) above.

(f) Any Agent, any Lender or the L/C Issuer (or Transferee) claiming any
indemnity payment or additional payment amounts payable pursuant to this
Section 2.08 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Borrowers’ Representative or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amount that may thereafter accrue, would not require such Agent, such Lender or
the L/C Issuer (or Transferee) to disclose any information such Agent, such
Lender or the L/C Issuer (or Transferee) deems confidential and would not, in
the sole determination of such Agent, such Lender or the L/C Issuer (or
Transferee), be otherwise disadvantageous to such Agent, such Lender or the L/C
Issuer (or Transferee).

(g) If any Agent, any Lender or the L/C Issuer (or a Transferee) shall become
aware that it is entitled to claim a refund from a Governmental Authority in
respect of Taxes or Other Taxes with respect to which any Loan Party has paid
additional amounts, pursuant to this Section 2.08, it shall promptly notify the

 

-16-



--------------------------------------------------------------------------------

Borrowers’ Representative of the availability of such refund claim and shall,
within 30 days after receipt of a request by the Borrowers’ Representative, make
a claim to such Governmental Authority for such refund at the Loan Parties’
expense. If any Lender, any Agent or the L/C Issuer (or a Transferee) receives a
refund (including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Taxes or Other Taxes with respect to which any Loan
Party has paid additional amounts pursuant to this Section 2.08, it shall within
30 days from the date of such receipt pay over such refund to the Borrowers’
Representative, net of all out of pocket expenses of such Agent, such Lender or
the L/C Issuer (or Transferee).

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable) such
Lender shall deliver to the Administrative Agent such documentation that is
reasonably requested by the Administrative Agent sufficient for the
Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine that such Lender has complied with such applicable
reporting requirements.

(i) The obligations of the Loan Parties under this Section 2.08 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(j) FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE,
THE LOAN IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT. REQUESTS FOR INFORMATION
REGARDING THE ORIGINAL ISSUE DISCOUNT ON THE LOAN MAY BE DIRECTED TO BORROWERS’
REPRESENTATIVE AT 2001 BRYAN STREET, SUITE 1600, DALLAS, TX 75201, ATTENTION:
CHIEF FINANCIAL OFFICER.”

(o) Article III of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“ARTICLE III

LETTERS OF CREDIT

Section 3.01 Letters of Credit. Subject to the terms and conditions hereof, the
L/C Issuer shall issue standby and/or trade letters of credit (collectively,
“Letters of Credit”) for the account of a Borrower.

 

-17-



--------------------------------------------------------------------------------

(a) The outstanding Letter of Credit Obligations shall not exceed in the
aggregate at any time the Total L/C Commitment.

(b) All Reimbursement Obligations shall be deemed to be Obligations hereunder
and shall bear interest at the L/C Interest Rate as specified in
Section 2.04(a)(ii). Letters of Credit that have not been drawn upon shall not
bear interest.

Section 3.02 Issuance of Letters of Credit.

(a) Subject to the terms hereof, the Borrowers’ Representative may request the
L/C Issuer to issue a Letter of Credit by delivering to the L/C Issuer,
reasonably in advance of the proposed date of issuance, the L/C Issuer’s form of
letter of credit application (the “Letter of Credit Application”) completed to
the reasonable satisfaction of the L/C Issuer, and such other certificates,
documents and information as the L/C Issuer may reasonably request. Subject to
the terms hereof, the Borrowers’ Representative also has the right to give
instructions and make agreements with respect to any application, any applicable
Letter of Credit and security agreement, any applicable letter of credit
reimbursement agreement and/or any other applicable agreement, disposition of
any unutilized funds, and to agree with the L/C Issuer upon any amendment,
extension or renewal of any Letter of Credit.

(b) Each Letter of Credit shall provide for the payment of sight drafts, other
written demands for payment, or acceptances of drafts when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein. In addition, no Letter of Credit shall have an
expiration date later than the date which is one year from the date of issuance
of such standby Letter of Credit (the “L/C Maturity Date”); provided that all
Letter of Credit Obligations shall be required to be paid and/or Cash
Collateralized on the Final Maturity Date (unless they have been Cash
Collateralized prior to the Final Maturity Date). Subject to the foregoing, the
L/C Issuer may agree that a Letter of Credit will automatically be extended for
one or more successive periods not to exceed one year each, unless the L/C
Issuer elects not to extend for any such additional period and provides written
notice to such effect to the Borrowers’ Representative as set forth in such
Letter of Credit or Letter of Credit Application.

 

-18-



--------------------------------------------------------------------------------

(c) Each Letter of Credit shall be denominated in Dollars. Each standby Letter
of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 600 (“UCP 600”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590) (“ISP98
Rules”), as determined by the L/C Issuer, and each trade Letter of Credit shall
be subject to UCP 600.

(d) The L/C Issuer shall notify the Administrative Agent of each request by a
Borrower for a Letter of Credit hereunder.

Section 3.03 Requirements For Issuance of Letters of Credit. The Borrowers’
Representative shall authorize and direct the L/C Issuer to name one or more
Borrowers as the “Applicant” or “Account Party” of each Letter of Credit issued
at the request of a Borrower. The L/C Issuer agrees to deliver to the
Administrative Agent all instruments, documents, and other writings and property
received by the L/C Issuer pursuant to the Letters of Credit.

Section 3.04 Reimbursement. In the event any request for a drawing under a
Letter of Credit is made by the beneficiary or transferee thereof and the L/C
Issuer has determined to honor such drawing, the L/C Issuer will promptly notify
the Borrowers’ Representative and the Administrative Agent thereof. The
Borrowers shall reimburse (such obligation to reimburse the L/C Issuer shall
sometimes be referred to as a “Reimbursement Obligation”) the L/C Issuer within
3 Business Days following the applicable Drawing Date in an amount equal to the
amount so paid by the L/C Issuer (each such date, or such other date reasonably
agreed to by the L/C Issuer, the “Reimbursement Date”).

Section 3.05 Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by the L/C Issuer’s written regulations and
customary practices relating to letters of credit. In the event of a conflict
between the Letter of Credit Application and this Agreement, this Agreement
shall govern. It is understood and agreed that, except in the case of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), the L/C Issuer shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

-19-



--------------------------------------------------------------------------------

Section 3.06 Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the L/C Issuer shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit and that any other drawing condition appearing on the face
of such Letter of Credit has been satisfied in the manner so set forth.

Section 3.07 Nature of Reimbursement Obligations. The obligations of the
Borrowers to reimburse the L/C Issuer upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Article III under all
circumstances, including the following circumstances:

(a) any set-off, counterclaim, recoupment, defense or other right which such
Borrower may have against the L/C Issuer or any other Person for any reason
whatsoever;

(b) any lack of validity or enforceability of any Letter of Credit, this
Agreement or any other Loan Documents;

(c) any claim of breach of warranty that might be made by any Borrower against
the beneficiary of a Letter of Credit, or the existence of any claim, set-off,
recoupment, counterclaim, crossclaim, defense or other right which any Borrower
may have at any time against a beneficiary, any successor beneficiary or any
transferee of any Letter of Credit or the proceeds thereof (or any Persons for
whom any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, such Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Parent or any of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured);

(d) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit; and

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might, but for this Section, constitute a legal or
equitable discharge of the Borrowers’ obligations hereunder.

 

-20-



--------------------------------------------------------------------------------

Nothing contained in this Section 3.07 shall be deemed to relieve the L/C Issuer
from liability on any claim by the Borrowers for the gross negligence or willful
misconduct of the L/C Issuer in respect of honoring or failing to honor any
drawing under any Letter of Credit or otherwise in respect of any Letter of
Credit.

Section 3.08 Liability for Acts and Omissions. As between the Borrowers and the
L/C Issuer, the Borrowers assume all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
shall not be responsible for: (a) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (b) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (c) except as provided in Section 3.06, the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of the Borrowers against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among Borrowers and any beneficiary of any Letter of Credit or any
such transferee; (d) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (e) errors in interpretation of technical
terms; (f) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (g) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (h) any
consequences arising from causes beyond the control of the L/C Issuer, including
any Governmental Acts, and none of the above shall affect or impair, or prevent
the vesting of, any of the L/C Issuer’s rights or powers hereunder. Nothing in
the preceding sentence shall relieve the L/C Issuer from liability for the L/C
Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment) in connection with
actions or omissions described in such clauses (a) through (h) of such sentence.
In no

 

-21-



--------------------------------------------------------------------------------

event shall the L/C Issuer or the L/C Issuer’s Affiliates be liable to the
Borrowers, nor shall the Loan Parties be liable to the L/C Issuer or the L/C
Issuer’s Affiliates, for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Section 3.09 Reporting. The L/C Issuer shall provide the Administrative Agent
(or any designee of the Administrative Agent), promptly after the end of each
calendar month, a summary statement of the Letters of Credit issued during such
month, the amounts and dates of any drawings on any Letter of Credit, the
amounts and dates of all payments on account of the Letters of Credit, and all
Reimbursement Obligations, fees, interest and other amounts accrued, paid or
owing during such month.

Section 3.10 Reduction or Termination of the Total L/C Commitment. The Borrowers
may at any time terminate, or from time to time reduce, the Total L/C
Commitments; provided that each reduction of the Total L/C Commitments shall be
in an amount that is not less than $3,000,000. The Borrowers’ Representative
shall notify the L/C Issuer of any election to terminate or reduce the Total L/C
Commitments at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Each notice delivered by the Borrowers’ Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the Total
L/C Commitments delivered by the Borrowers’ Representative may state that such
notice is conditioned upon the effectiveness of other letter of credit
facilities or one or more other events specified therein, in which case such
notice may be revoked by the Borrowers’ Representative (by notice to the L/C
Issuer on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Total L/C Commitments shall be
permanent.

Section 3.11 Cash Collateralization Option.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the L/C Issuer (i) exercises any of its rights pursuant to the
last paragraph of Section 9.01, (ii) delivers a notice to the Collateral Agent
to apply the proceeds of Collateral in accordance with Section 4.04(b), or
(iii) refuses to consent to any amendment pursuant to Section 12.02(a) (for
which the consent of the L/C Issuer is required) that has been approved by the
Loan Parties and the Required Lenders, the Collateral Agent

 

-22-



--------------------------------------------------------------------------------

shall have the option, by delivery of a notice by the Collateral Agent to the
L/C Issuer (a “Cash Collateralization Notice”) to terminate the L/C Commitments
of the L/C Issuer and to pay and/or Cash Collateralize all (but not less than
all) of the outstanding Letter of Credit Obligations; provided, however, the
Collateral Agent’s option described in this clause (a), if not exercised, shall
expire once such Event of Default is cured or waived or the L/C Issuer releases
the Cash Collateral received.

(b) On the date specified by the Collateral Agent in the Cash Collateralization
Notice (which shall not be more than 5 Business Days after the receipt by the
L/C Issuer of the Cash Collateralization Notice) (the “Cash Collateralization
Date”), the Collateral Agent shall Cash Collateralize all outstanding Letters of
Credit and pay to L/C Issuer the full amount of all other Letter of Credit
Obligations then outstanding and unpaid with the proceeds of a Special Agent
Advance. Such amounts shall be remitted by wire transfer in federal funds to
such bank account of L/C Issuer as L/C Issuer may designate in writing to the
Collateral Agent for such purpose. Each of the Loan Parties and the Lenders
hereby authorizes the Collateral Agent to make the Special Agent Advance and
agrees that the Special Agent Advance shall constitute a Collateral Agent
Advance made pursuant to the terms of Section 10.08.

(c) On and after the payment of Cash Collateral for all outstanding Letters of
Credit and termination of the L/C Commitments of the L/C Issuer, no further
Letters of Credit shall be available under this Agreement, the L/C Issuer shall
cease to be a party to this Agreement and the L/C Issuer shall have no further
rights under this Agreement or the other Loan Documents (other than those rights
that expressly survive the termination of this Agreement).”

(p) Section 4.02(b) of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“(b) The Administrative Agent shall provide the Borrowers’ Representative,
promptly after the end of each calendar month, a summary statement (in the form
from time to time used by the Administrative Agent) of the opening and closing
daily balances in the Loan Account of the Borrowers during such month, the
amounts and dates of all payments on account of the Loans to the Borrowers
during such month and the Loans to which such payments were applied, the amount
of interest accrued on the Loans to the Borrowers during such month, any Letters
of Credit issued by the L/C Issuer for the account of the Borrowers during

 

-23-



--------------------------------------------------------------------------------

such month, specifying the face amount thereof, the amount of charges to the
Loan Account made to the Borrowers during such month to reimburse the L/C Issuer
for drawings made under Letters of Credit, and the amount and nature of any
charges to the Loan Account made during such month on account of fees,
commissions, expenses and other Obligations; provided, that if the L/C Issuer
has not issued the statement described in Section 3.09 above to the
Administrative Agent by the fifth Business Day of any month for the immediately
succeeding month, the Administrative Agent shall provide the statement described
in this Section 4.02(b) to the Borrowers’ Representative for such preceding
month without any information related to the Letters of Credit issued hereunder.
All entries on any such statement shall be presumed to be correct and, thirty
(30) days after the same is sent, shall be final and conclusive absent manifest
error.”

(q) Section 4.04(b) of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“(b) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and (x) upon the direction of the Required Lenders,
shall, and (y) upon the direction of the L/C Issuer to the extent all
outstanding Letters of Credit are not Cash Collateralized, shall, apply all
proceeds of the Collateral, subject to the provisions of this Agreement:
(i) first, ratably to pay the Obligations in respect of any fees (excluding any
Applicable Prepayment Premium, but including any Letter of Credit Fees payable
to the L/C Issuer), expense reimbursements, indemnities and other amounts then
due and payable to the Agents or the L/C Issuer until paid in full; (ii) second,
ratably to pay the Obligations in respect of any fees (excluding any Applicable
Prepayment Premium), expense reimbursements and indemnities then due and payable
to the Lenders until paid in full; (iii) third, ratably to pay interest then due
and payable in respect of Collateral Agent Advances until paid in full;
(iv) fourth, ratably to pay principal of Collateral Agent Advances until paid in
full; (v) fifth, ratably to pay interest then due and payable in respect of
Reimbursement Obligations until paid in full; (vi) sixth, ratably to pay
principal of Letter of Credit Obligations (or to the extent such Obligations are
contingent, to Cash Collateralize such Obligations) until paid in full;
(vii) seventh, ratably to any Applicable Prepayment Premium then due and payable
in respect of the Loans until paid in full; (viii) eighth, ratably, to pay
interest then due and payable in respect of the Loans until paid in full;
(ix) ninth, ratably to pay principal of the Loans until paid in full; and
(x) tenth, to the ratable payment of all other Obligations then due and
payable.”

 

-24-



--------------------------------------------------------------------------------

(r) Section 4.04(d) of the Financing Agreement is hereby amended by deleting
each reference to the phrase “clause (vi)” and inserting the phrase “clause (x)”
in its stead.

(s) Article V of the Financing Agreement is hereby amended by adding new
Section 5.02 thereto to read in its entirety as follows:

Section 5.02. Conditions Precedent to All Letters of Credit. The obligation of
the L/C Issuer to issue any Letter of Credit is subject to the satisfaction of
the following conditions precedent in a manner reasonably satisfactory to the
L/C Issuer:

(a) Payment of Fees. All fees then due and payable to the L/C Issuer for the
issuance of such Letter of Credit shall have been paid.

(b) No Event of Default. At the time of issuance of such Letter of Credit, no
Default or Event of Default has occurred and is continuing or would result from
the issuance of such Letter of Credit to be issued, on such date.

(c) Representations and Warranties. The representations and warranties in
Section 6.01(a), (b), (c), (d), (t), (u), (y), (cc), (gg), (ii) and (jj) of the
Financing Agreement are true and correct in all material respects on and as of
the date of issuance of such Letter of Credit as though made on and as of such
date except to the extent that any such representation or warranty expressly
relates solely to or is expressly made as of an earlier date (in which case such
representation or warranty shall be true and correct in all material respects on
and as of such earlier or different date).

(d) Legality. The issuance of such Letter of Credit shall not contravene any
law, rule or regulation applicable to the L/C Issuer.

(e) Notices. The L/C Issuer and the Administrative Agent shall have received a
Letter of Credit Application pursuant to Section 3.02(a) hereof.

(f) Compliance with Certain Covenants. The L/C Issuer DACA shall have been
executed and delivered by all parties thereto, and shall be in full force and
effect, and the Loan Parties shall be in compliance with the requirements of
Section 7.03(d).

(g) Release of Collateral, etc. The Loan Documents shall not have been amended
to release all or substantially all of the Collateral, to subordinate the
Collateral Agent’s Liens on the Collateral or to release any Borrower or
Guarantor from its Obligations under the Loan Documents.

 

-25-



--------------------------------------------------------------------------------

Without limiting the foregoing, it is understood and agreed that upon the
written request from Borrowers to the L/C Issuer and subject to satisfaction of
all conditions contained in Section 5.02, all or part of the outstanding letters
of credit issued under the L/C Facility shall be deemed issued under this
Agreement and shall constitute Letters of Credit for all purposes under this
Agreement and the other Loan Documents.”

(t) Section 6.01(g)(iii) of the Financing Agreement is hereby amended and
restated to read in its entirety as follows:

“(iii) [Intentionally Omitted]”

(u) Section 6.01(t) of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“(t) Use of Proceeds.

(i) The proceeds of the Initial Loan shall be used to (A) refinance existing
indebtedness of the Borrowers, (B) pay fees and expenses in connection with the
transactions contemplated hereby, (C) fund working capital of the Borrowers, and
(D) for general corporate purposes.

(ii) The proceeds of the Additional Loan shall be used to (A) pay fees and
expenses in connection with the transactions contemplated hereby, (B) fund
working capital of the Borrowers, and (C) for general corporate purposes.

(iii) The Letters of Credit shall be used for general corporate purposes.”

(v) Section 6.01(hh) of the Financing Agreement is hereby amended and restated
to read in its entirety as follows:

“(hh) Schedules. All of the information which is required to be scheduled to
this Agreement is set forth on the Schedules attached hereto (as updated
pursuant to Schedule A attached to the First Amendment), and, taken as a whole,
(i) is correct and accurate (other than immaterial errors), and (ii) does not
omit to state any material fact necessary to make the information contained
therein not materially misleading.”

(w) The lead-in clause to Section 7.01(a) of the Financing Agreement is hereby
amended and restated to read in its entirety as follows:

“Furnish to Administrative Agent and the L/C Issuer:”

 

-26-



--------------------------------------------------------------------------------

(x) Section 7.01(f) of the Financing Agreement is hereby amended by adding the
following sentence to the end thereof to read in its entirety as follows:

“For the avoidance of doubt, it is understood and agreed any field examinations
or appraisals conducted by the L/C Issuer pursuant to Section 7.01(i) shall not
reduce the number of Collateral Examinations, visits, inspections or discussions
permitted (or required to be paid for by the Borrowers) under this
Section 7.01(f).”

(y) Section 7.01(i) of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“(i) L/C Issuer Audit Rights. (i) Permit, and cause each of its Subsidiaries to
permit, the agents and representatives of the L/C Issuer at any time and from
time to time, to (A) conduct up to one field examination and one appraisal with
respect to the Loan Parties and the Collateral during any Fiscal Year, if, at
any time during such Fiscal Year, Qualified Cash is less than or equal to
$65,000,000, but greater than $35,000,000, and (B) conduct up to two field
examinations and two appraisals with respect to the Loan Parties and the
Collateral during any Fiscal Year, if, at any time during such Fiscal Year,
Qualified Cash is equal to or less than $35,000,000, and (ii) provide copies of
any and all resulting field examination reports and appraisal reports to the
Collateral Agent promptly following receipt thereof; provided that with respect
to the foregoing clause (i), any Collateral Examinations conducted by the
Collateral Agent during such Fiscal Year shall reduce the number of field
examinations and appraisals permitted under this Section 7.01(i). All such field
examinations and appraisals will be scheduled during normal business and upon
reasonable notice to the Loan Parties.”

(z) Section 7.01(k) of the Financing Agreement is hereby amended by amending and
restating clause (iv) thereof to read in its entirety as follows:

“(iv) to better assure, convey, grant, assign, transfer and confirm unto each
Agent, each Lender, and the L/C Issuer the rights now or hereafter intended to
be granted to it under this Agreement or any other Loan Document.”

(aa) Section 7.01(u) of the Financing Agreement is hereby amended by adding a
new clause (iii) to the end thereof to read in its entirety as follows:

“(iii) Post-First Amendment Deliverables. Within 60 days following the First
Amendment Effective Date (or such later date as the Collateral Agent may agree),
deliver to the Collateral Agent, each in form and substance reasonably
satisfactory to the Collateral Agent, the following:

 

-27-



--------------------------------------------------------------------------------

(A) an amendment to each Mortgage specified on Annex IIA hereto, duly executed
by the applicable Loan Party and in recordable form (the “Mortgage Amendments”),
accompanied by all necessary recording taxes and other filing fees, which
Mortgage Amendments shall be submitted for recording in the appropriate
recorders’ offices;

(B) a mortgage amendment endorsement (or equivalent amendment) to, or if same is
not available in the subject jurisdiction a replacement of, each Title Insurance
Policy originally issued in favor of the Collateral Agent with respect to each
Mortgage specified on Annex IIA, dated as of the date of the related Mortgage
Amendment; and

(C) title searches with respect to each Facility specified on Annex IIB hereto,
prepared by the title insurance company that issued the Title Insurance Policy
to the Collateral Agent for the subject Facility.”

(bb) Section 7.03 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Section 7.03 Financial Covenants. Until the Discharge Date, no Loan Party
shall:

(a) Minimum Qualified Cash. Permit Qualified Cash to be less than $15,000,000 on
any Business Day; provided, however, that if Qualified Cash is less than
$15,000,000 on a Business Day, no breach of this covenant shall be deemed to
have occurred so long as within three (3) Business Days Qualified Cash is not
less than $15,000,000; provided further that there shall not be more than two
such periods during any fiscal month in which Qualified Cash is less than
$15,000,000.

(b) Minimum Specified Collateral Value. Permit the Specified Collateral Value on
the last Business Day of any fiscal month to be less than (i) $225,000,000 if
Qualified Cash on such date is equal to or greater than $35,000,000,
(ii) $245,000,000 if Qualified Cash on such date is less than $35,000,000 but
equal to or greater than $25,000,000 or (iii) $265,000,000 if Qualified Cash on
such date is less than $25,000,000.

(c) Compliance Confirmation. Without limiting any of the other delivery
requirements contained in this Agreement, fail to deliver to the Collateral
Agent, within one (1) Business Day

 

-28-



--------------------------------------------------------------------------------

following request therefor, any certification or other evidence requested from
time to time by the Collateral Agent in its sole discretion, confirming the
Borrowers’ compliance with Section 7.03(a); provided that, so long as no Event
of Default has occurred and is continuing, such requests shall not be made more
frequently than monthly if the most recent calculation of Specified Collateral
Value pursuant to Section 7.01(a)(v) was greater than $200,000,000.

(d) Minimum L/C Issuer Cash. Commencing on the date on which the L/C Issuer DACA
is executed, permit the amount of cash on deposit with the L/C Issuer to be less
than the Total L/C Commitment at such time; provided that it is understood and
agreed that cash of the Borrowers that is currently held as Cash Collateral by
the L/C Issuer shall be deemed to be ‘on deposit’ with the L/C Issuer for
purposes of this Section 7.03(d).”

(cc) Section 9.01(a) of the Financing Agreement is hereby amended and restated
to read in its entirety as follows:

“(a) any Borrower shall fail to pay (i) any principal of any Loan, any
Collateral Agent Advance, or any Reimbursement Obligation when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), or
(ii) any interest on any Loan, Collateral Agent Advance or Reimbursement
Obligation, or any fee, indemnity or other amount payable under this Agreement
or any other Loan Document when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) within two (2) Business Days
after the due date thereof;”

(dd) Section 9.01(b) of the Financing Agreement is hereby amended by deleting
each occurrence of the phrase “any Agent or any Lender” contained therein and
inserting the phrase “any Agent, any Lender or the L/C Issuer” in its stead.

(ee) Section 9.01(c) of the Financing Agreement is hereby amended by inserting
the phrase “7.01(v)” after the phrase “7.01(u)” contained therein.

(ff) The final paragraph of Section 9.01 of the Financing Agreement is hereby
amended and restated to read in its entirety as follows:

“then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders by notice to the Borrowers’ Representative,
(i) terminate or reduce all Commitments, whereupon all Commitments shall
immediately be so terminated or reduced, (ii) declare all or any portion of the
Loans then outstanding to be due and payable, whereupon all or such portion of
the aggregate principal of all Loans, all accrued and unpaid

 

-29-



--------------------------------------------------------------------------------

interest thereon, all fees and all other amounts payable under this Agreement
and the other Loan Documents shall become due and payable immediately, together
with the payment of the Applicable Prepayment Premium (if any) with respect to
the Commitments so terminated and the Loans so repaid, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Loan Party and/or (iii) exercise any and all of its other rights
and remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
subsection (f) or (g) of this Section 9.01 with respect to any Loan Party,
without any notice to any Loan Party or any other Person or any act by any Agent
or any Lender, all Commitments shall automatically terminate and all Loans and
Reimbursement Obligations then outstanding, together with all accrued and unpaid
interest thereon, all fees and all other amounts due under this Agreement and
the other Loan Documents shall become due and payable automatically and
immediately, without presentment, demand, protest or notice of any kind, all of
which are expressly waived by each Loan Party; provided further that if an Event
of Default has occurred and is continuing, the L/C Issuer may, by notice to the
Borrowers’ Representative, (i) terminate or reduce all L/C Commitments,
whereupon all L/C Commitments shall immediately be so terminated or reduced,
and/or (ii) require all or any portion of the Letter of Credit Obligations then
outstanding to be Cash Collateralized (including with the amounts on deposit
with the L/C Issuer under Section 7.03(d)); provided, however, that once such
Event of Default has been cured or waived, then the L/C Issuer shall promptly
return to the Borrowers any Cash Collateral then held by the L/C Issuer.”

(gg) Section 10.01 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows

“Section 10.01 Appointment. Each Lender (and each subsequent maker of any Loan
by its making thereof) and each Agent hereby irrevocably appoints, authorizes
and empowers Highbridge as the Administrative Agent and the Collateral Agent and
the L/C Issuer hereby irrevocably appoints, authorizes and empowers Highbridge
as the Collateral Agent (and Highbridge hereby accepts each such appointment,
authorization and empowerment) to perform the duties of each such Agent as set
forth in this Agreement and the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto, including: (i) to receive on
behalf of each Lender any payment of principal of or interest on the Loans
outstanding hereunder and all other amounts accrued hereunder for the account of
the Lenders

 

-30-



--------------------------------------------------------------------------------

and paid to such Agent, and, subject to Section 2.02 of this Agreement, to
distribute promptly to each Lender its Pro Rata Share of all payments so
received; (ii) to distribute to each Lender copies of all material notices and
agreements received by such Agent and not required to be delivered to each
Lender pursuant to the terms of this Agreement, provided that the Agents shall
not have any liability to the Lenders for any Agent’s inadvertent failure to
distribute any such notices or agreements to the Lenders; (iii) to maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Loans, and related matters and to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Collateral and related matters; (iv) to execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to this Agreement or any other Loan
Document; (v) to make the Loans and Collateral Agent Advances, for such Agent or
on behalf of the applicable Lenders as provided in this Agreement or any other
Loan Document; (vi) to perform, exercise, and enforce any and all other rights
and remedies of the Lenders with respect to the Loan Parties, the Obligations,
or otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document; (vii) to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03 of this
Agreement, to take such action as such Agent deems appropriate on its behalf to
administer the Loans and the Loan Documents and to exercise such other powers
delegated to such Agent by the terms hereof or the other Loan Documents
(including, without limitation, the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations); and (ix) to act with respect to all
Collateral under the Loan Documents, including for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations. As to any matters not expressly
provided for by this Agreement and the other Loan Documents (including, without
limitation, enforcement or collection of the Loans), the Agents shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders (or such
other number or

 

-31-



--------------------------------------------------------------------------------

percentage of the Lenders or the L/C Issuer as shall be expressly provided for
herein or in the other Loan Documents), and such instructions of the Required
Lenders (or such other number or percentage of the Lenders or the L/C Issuer as
shall be expressly provided for herein or in the other Loan Documents) shall be
binding upon all Lenders and all makers of Loans and the L/C Issuer; provided,
however, that (i) the L/C Issuer shall not be required to refuse to honor a
drawing under any Letter of Credit and (ii) the Agents shall not be required to
take any action which, in the reasonable opinion of any Agent, exposes such
Agent to liability or which is contrary to this Agreement or any other Loan
Document or applicable law.”

(hh) Section 10.05 of the Financing Agreement is hereby amended by adding the
following sentence to the end thereof to read in its entirety as follows:

“For purposes of this Section 10.05, each reference to a ‘Lender’ or ‘Lenders’
shall be deemed to include the L/C Issuer.”

(ii) Section 10.08 of the Financing Agreement is hereby amended by amending and
restating the first sentence of clause (a) thereof to read in its entirety as
follows:

“The Collateral Agent may from time to time make such disbursements and advances
(“Collateral Agent Advances”) which the Collateral Agent, in its reasonable
discretion, deems necessary or desirable (i) to preserve or protect the
Collateral or any portion thereof or to pay any other amount chargeable to the
Borrowers pursuant to the terms of this Agreement, including, without
limitation, costs, fees and expenses as described in Section 12.04, (ii) to pay
and/or Cash Collateralize the Letter of Credit Obligations as set forth in
Section 3.11, or (ii) following the occurrence and during the continuance of an
Event of Default, to prepare for sale or lease or dispose of the Collateral or
any portion thereof or to enhance the likelihood or maximize the amount of
repayment by the Borrowers of the Loans and other Obligations.”

(jj) Section 10.08 of the Financing Agreement is hereby amended by adding a new
clause (f) thereto to read in its entirety as follows:

“For purposes of this Section 10.08, all references to ‘Lender’ or ‘Lenders’
shall include the L/C Issuer.”

(kk) Section 10.11 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Section 10.11 No Third Party Beneficiaries. The provisions of this Article X
are solely for the benefit of the Agents, the Lenders and the L/C Issuer, and no
Loan Party shall have rights as a third-party beneficiary of any of such
provisions.”

 

-32-



--------------------------------------------------------------------------------

(ll) Section 10.14 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Section 10.14 Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Insolvency Proceeding or any other judicial
proceeding relative to any Loan Party, the Collateral Agent (irrespective of
whether the principal of any Loan or Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether any Agent shall have made any demand on the Borrowers) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Agents, the Lenders and the L/C
Issuer (including any claim for the compensation, expenses, disbursements and
advances of the Agents, the Lenders, the L/C Issuer and their respective agents
and counsel and all other amounts due the Agents, the Lenders and the L/C Issuer
hereunder and under the other Loan Documents) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Agent, each Lender and the L/C Issuer to make such payments to the
Collateral Agent and, in the event that the Collateral Agent shall consent to
the making of such payments directly to the Agents, the Lenders and the L/C
Issuer, to pay to the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Collateral Agent and
its agents and counsel, and any other amounts due the Collateral Agent hereunder
and under the other Loan Documents.”

(mm) Article XI of the Financing Agreement is hereby amended by (i) deleting
each occurrence of the phrase “the Agents and the Lenders” and inserting the
phrase “the Agents, the Lenders and the L/C Issuer” in its stead, (ii) by
deleting each occurrence of the

 

-33-



--------------------------------------------------------------------------------

phrase “any Agent or any Lender” and inserting the phrase “any Agent, any Lender
or the L/C Issuer” in its stead, and (iii) by deleting each occurrence of the
phrase “the Agents or the Lenders” and inserting the phrase “the Agents, the
Lenders or the L/C Issuer” in its stead.

(nn) Section 11.04 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Section 11.04 Continuing Guaranty; Assignments. This Article XI is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
cash payment in full of the Guaranteed Obligations (other than indemnification
obligations as to which no claim has been made), the Cash Collateralization of
all Letters of Credit and the termination of all Commitments and all other
amounts payable under this Article XI and the Final Maturity Date, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agents, the Lenders and the L/C Issuer and
their successors, pledgees, transferees and assigns. Without limiting the
generality of the foregoing clause (c), any Lender and the L/C Issuer may
pledge, assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments and its Loans, as applicable) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted such Lender herein or otherwise, in each case as
provided in Section 12.07.”

(oo) The first paragraph of Section 12.01 of the Financing Agreement is hereby
amended and restated to read in its entirety as follows:

“All notices and other communications provided for hereunder shall be in writing
and shall be mailed (certified mail, postage prepaid and return receipt
requested), sent by facsimile or email to a current fax number or e-mail address
for the recipient or delivered by hand, Federal Express or other reputable
overnight courier, if to any Loan Party, at the following address:

2001 Bryan Street

Suite 1600

Dallas, TX 75201

Attention: Chief Financial Officer

Telephone: 214-880-3585

Facsimile: 214-880-3588

Email: chad.crow@bldr.com

with a copy to:

 

-34-



--------------------------------------------------------------------------------

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention: David Almroth

Telephone: 212-735-2294

Facsimile: 917-777-2194

Email: david.almroth@skadden.com

if to the Administrative Agent or the Collateral Agent, to it at the following
address:

Highbridge Principal Strategies, LLC

40 West 57th Street—33rd Floor

New York, NY 10019

Attention: Vikas Keswani

Telephone: 212-287-6773

Facsimile: 646.495.4469

Email: vikas.keswani@highbridge.com

in each case, with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Frederic L. Ragucci

Telephone: 212-756-2000

Facsimile: 212-593-5955

Email: frederic.ragucci@srz.com

if to the L/C Issuer, to it at the following address:

SunTrust Bank

303 Peachtree St., NE, 23rd Floor

Atlanta, GA 30308

Attention: Ryan Jones

Telephone: 404-658-4846

Facsimile: 404 588-7061

Email: Ryan.M.Jones@SunTrust.com

 

-35-



--------------------------------------------------------------------------------

in each case, with a copy to:

Paul Hastings LLP

1170 Peachtree Street, N.E.

Suite 200

Atlanta, GA 303039

Attention: J. Craig Lee

Telephone: 404-815-2400

Facsimile: 404-815-2424

Email: craiglee@paulhastings.com

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 12.01. All such notices and other communications shall be
effective, (i) if mailed (certified mail, postage prepaid and return receipt
requested), when received or 3 days after deposited in the mails, whichever
occurs first, (ii) if telecopied, when transmitted and confirmation received, or
(iii) if delivered by hand, Federal Express or other reputable overnight
courier, upon delivery, except that notices to any Agent or the L/C Issuer
pursuant to ARTICLE II and ARTICLE III shall not be effective until received by
such Agent or the L/C Issuer, as the case may be.”

(pp) The penultimate paragraph of Section 12.01 of the Financing Agreement is
hereby amended and restated to read in its entirety as follows:

“Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agents,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II and Article III if such Lender or the L/C Issuer,
as applicable, has notified the Agents that it is incapable of receiving notices
under such Article by electronic communication. Each of the Agents and the
Borrowers’ Representative may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.”

(qq) Section 12.02(a) of the Financing Agreement is hereby amended and restated
to read in its entirety as follows:

“(a) No amendment or waiver of any provision of this Agreement, and no consent
to any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be

 

-36-



--------------------------------------------------------------------------------

in writing and signed by the Borrowers’ Representative and/or other applicable
Loan Parties and the Required Lenders or by the Collateral Agent with the
consent of the Required Lenders (except as set forth below), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given, provided, however, that no amendment, waiver
or consent shall (i) increase the Commitment of any Lender or the L/C Issuer, as
applicable, reduce the principal of, or interest on, the Loans or the
Reimbursement Obligations payable to any Lender or the L/C Issuer, as
applicable, reduce the amount of any fee payable for the account of any Lender
or the L/C Issuer, as applicable, or postpone or extend any scheduled date fixed
for any payment of principal of, or interest or fees on, the Loans or Letter of
Credit Obligations payable to any Lender or the L/C Issuer, as applicable, in
each case, without the written consent of any Lender or the L/C Issuer, as
applicable, affected thereby, (ii) increase the Total Commitment without the
written consent of each Lender or increase the Total L/C Commitment without the
written consent of the L/C Issuer, (iii) change any provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender, (iv) amend the definition of
“Required Lenders” or “Pro Rata Share” without the written consent of each
Lender and the L/C Issuer, (v) release all or a substantial portion of the
Collateral (except as otherwise provided in this Agreement and the other Loan
Documents), subordinate any Lien granted in favor of the Collateral Agent for
the benefit of the Agents, the L/C Issuer and the Lenders, or release any
Borrower or any Guarantor (in each case, except as otherwise provided in this
Agreement and the other Loan Documents) without the written consent of each
Lender, and, unless all outstanding Letters of Credit are Cash Collateralized,
the L/C Issuer, or (vi) amend, modify or waive Section 4.04 or this
Section 12.02 of this Agreement without the written consent of each Lender;
provided further that Administrative Agent may, with the written consent of the
Borrowers’ Representative only, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or the L/C Issuer. Notwithstanding the foregoing, (i) no amendment,
waiver or consent shall, unless in writing and signed by an Agent or the L/C
Issuer, affect the rights or duties of such Agent or the L/C Issuer (but, in
each case, not in its capacity as a Lender) under this Agreement or the other
Loan Documents and (ii) no amendment, waiver or consent shall, unless in writing
and signed by the L/C Issuer, (w) extend the L/C Maturity Date,

 

-37-



--------------------------------------------------------------------------------

(x) unless all outstanding Letters of Credit are Cash Collateralized, modify the
application of proceeds from Collateral set forth in Section 4.04(b) in any
manner adverse to the L/C Issuer, (y) modify Section 7.01(i) or Section 7.03(d)
or (z) modify this Section 12.02(a); provided, however, that modifications of
Section 7.01(i) or Section 7.03(d) shall not require the consent of the Required
Lenders. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents, a Defaulting Lender shall be deemed not to be a “Lender”
and such Lender’s Commitment shall be deemed to be zero.”

(rr) Section 12.03 of the Financing Agreement is hereby amended by adding a new
sentence to the end thereof to read in its entirety as follows:

“For purposes of this Section 12.03, all references to ‘Lender’ or ‘Lenders’
shall include the L/C Issuer.”

(ss) Section 12.04 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Section 12.04 Expenses; Taxes; Attorneys’ Fees. The Borrowers will pay on
demand, all reasonable and documented out-of-pocket costs and expenses incurred
by or on behalf of each Agent and the L/C Issuer (and, in the case of clauses
(c), (d) and (i) below, each Lender), regardless of whether the transactions
contemplated hereby are consummated, including, without limitation, reasonable
and documented fees, costs, client charges and expenses of one counsel for the
Agents and the Lenders (it being understood that such limitations shall not
apply in the event of a (x) a disagreement between the Agents and the Lenders,
in which case the Lenders may hire one separate counsel to represent their
interests, or (y) a conflict of interests or possible conflict of interests, in
which case each Lender that has such a conflict or possible conflict may hire
one counsel to represent its interests (it being understood that conflicts of
interests do not include disagreements regarding strategy)) and one counsel for
the L/C Issuer, accounting, due diligence, periodic field audits, physical
counts, valuations, investigations, searches and filings, monitoring of assets,
appraisals of Collateral (it being understood that Collateral Examinations shall
be subject to the limitations contained in Section 7.01(f)), title searches and
reviewing environmental assessments, miscellaneous disbursements, examination,
travel, lodging and meals, arising from or relating to: (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the

 

-38-



--------------------------------------------------------------------------------

review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of the Agents’, the
L/C Issuer’s or any of the Lenders’ rights under this Agreement or the other
Loan Documents, (d) subject to the Expense Limitations, the defense of any claim
or action asserted or brought against any Agent or any Lender by any Person that
arises from or relates to this Agreement, any other Loan Document, the Agents’
or the Lenders’ claims against any Loan Party, or any and all matters in
connection therewith, (e) subject to the Expense Limitations, the commencement
or defense of, or intervention in, any court proceeding arising from or related
to this Agreement or any other Loan Document, (f) the filing of any petition,
complaint, answer, motion or other pleading by any Agent, the L/C Issuer or any
Lender in connection with this Agreement or any other Loan Document, or the
taking of any action in respect of the Collateral or other security, in
connection with this Agreement or any other Loan Document, (g) the protection,
and during the continuance of an Event of Default, the collection, lease, sale,
taking possession of or liquidation of, any Collateral or other security in
connection with this Agreement or any other Loan Document, (h) during the
continuance of an Event of Default, any attempt to enforce any Lien or security
interest in any Collateral or other security in connection with this Agreement
or any other Loan Document, (i) during the continuance of an Event of Default,
any attempt to collect from any Loan Party, (j) subject to the Expense
Limitations, all liabilities and costs arising from or in connection with the
past, present or future operations of any Loan Party involving any damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(k) subject to the Expense Limitations, any Environmental Liabilities and Costs
incurred in connection with the investigation, removal, cleanup and/or
remediation of any Hazardous Materials present or arising out of the operations
of any facility of any Loan Party, (l) subject to the Expense Limitations, any
Environmental Liabilities and Costs incurred in connection with any
Environmental Lien, or (m) the receipt by any Agent or the L/C Issuer of any
advice from professionals with respect to any of the foregoing. Without
limitation of the foregoing or any other provision of any Loan Document: (x) the
Borrowers agree to pay all broker fees that may become due in connection with
the transactions contemplated by this Agreement and the other Loan Documents
(for the avoidance of doubt, it is understood and agreed that each Agent, the
L/C

 

-39-



--------------------------------------------------------------------------------

Issuer and Lender severally represents to the Loan Parties that such Agent, the
L/C Issuer or such Lender, as applicable, has not engaged the services of any
broker in connection with the Loan Documents), and (y) if the Borrowers fail to
perform any covenant or agreement contained herein or in any other Loan
Document, any Agent may itself perform or cause performance of such covenant or
agreement, and the expenses of such Agent incurred in connection therewith shall
be reimbursed on demand by the Borrowers (it being understood that to the extent
practicable, the Collateral Agent shall use commercially reasonable efforts to
provide prior notice of its intent to perform any such agreement or covenant,
but the failure to provide such notice shall not result in a breach of this
Agreement or affect the Borrowers’ reimbursement obligations hereunder). The
obligations of the Borrowers under this Section 12.04 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.”

(tt) Section 12.05 of the Financing Agreement is hereby amended by adding the
following two sentences to the end thereof to read in its entirety as follows:

“Without limiting the generality of the foregoing, it is acknowledged and agreed
by each Agent, Lender and Loan Party that the L/C Issuer may exercise its right
of setoff against all deposits held in the deposit account or deposit accounts
that are subject to the L/C Issuer DACA and apply such fund to any Cash
Collateral that is required under Section 9.01. For purposes of this
Section 12.05, all references to ‘Lender’ or ‘Lenders’ shall include the L/C
Issuer.”

(uu) Section 12.07(a) of the Financing Agreement is hereby amended and restated
to read in its entirety as follows:

(a) This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and each Agent, the L/C Issuer and each Lender
and their respective successors and assigns; provided, however, that (i) none of
the Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders’ prior written consent shall be null and
void, (ii) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except to an assignee or by way of participation or in
connection with a pledge of its Loans, in any such case, in accordance with and
subject to the restrictions of this Section 12.07 (and any other attempted
assignment or transfer by any party hereto shall be null and void) and (iii) the
L/C Issuer may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior

 

-40-



--------------------------------------------------------------------------------

written consent of (A) the Collateral Agent (which consent shall not be
unreasonably withheld or delayed) and (B) so long as no payment or bankruptcy
Event of Default shall be continuing, the Borrowers’ Representative (which
consent shall not be unreasonably withheld or delayed). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in this Section 12.07 and,
to the extent expressly contemplated hereby, the respective Affiliates,
officers, directors, employees, attorneys, consultants and agents of each of the
Agents, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(vv) Section 12.11 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Section 12.11 WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT, THE L/C
ISSUER AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT,
THE L/C ISSUER OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY
AGENT, THE L/C ISSUER OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION,
PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN
PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
AGENTS, THE L/C ISSUER AND THE LENDERS ENTERING INTO THIS AGREEMENT.”

 

-41-



--------------------------------------------------------------------------------

(ww) Section 12.12 of the Financing Agreement is hereby amended by adding a new
sentence to the end thereof to read in its entirety as follows:

“For purposes of this Section 12.12, all references to ‘Lender’ or ‘Lenders’
shall include the L/C Issuer.”

(xx) Section 12.14 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Section 12.14 Reinstatement; Certain Payments. If any claim is ever made upon
any Agent, any Lender or the L/C Issuer for repayment or recovery of any amount
or amounts received by such Agent, such Lender or the L/C Issuer in payment or
on account of any of the Obligations, such Agent, such Lender or the L/C Issuer
shall give prompt notice of such claim to each other Agent and Lender, the L/C
Issuer and the Borrowers’ Representative, and if such Agent, such Lender or the
L/C Issuer repays all or part of such amount by reason of (i) any judgment,
decree or order of any court or administrative body having jurisdiction over
such Agent, such Lender or the L/C Issuer or any of its property, or (ii) any
good faith settlement or compromise of any such claim effected by such Agent,
such Lender or the L/C Issuer with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Agent, such Lender or the L/C Issuer hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by such Agent, such Lender or the L/C Issuer.”

(yy) Section 12.15(a) of the Financing Agreement is hereby amended and restated
to read in its entirety as follows:

“(a) In addition to each Loan Party’s other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Agent, each Lender and the L/C Issuer and all of their
respective Affiliates, officers, directors, employees, attorneys, consultants
and agents (collectively called the “Indemnitees”) from and against any and all
losses, damages, liabilities, obligations, penalties, fees, reasonable and
documented costs and expenses (including, without limitation, reasonable and
documented attorneys’ fees, costs and expenses) incurred by such Indemnitees,
whether prior to or from and after the Effective Date, whether direct, indirect
or

 

-42-



--------------------------------------------------------------------------------

consequential, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) any Agent’s or any Lender’s furnishing of funds to the Borrowers
under this Agreement or the other Loan Documents, or the L/C Issuer’s issuing of
Letters of Credit for the account of the Borrowers under this Agreement or the
other Loan Documents, including, without limitation, the management of any such
Loans, the Reimbursement Obligations or the Letter of Credit Obligations
(iii) any matter relating to the financing transactions contemplated by this
Agreement or the other Loan Documents or by any document executed in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, (iv) any presence or release of Hazardous Materials on or from any
property owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability directly attributable in any way to any Loan Party or
any of its Subsidiaries, or (v) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the “Indemnified Matters”); provided, however, that
the Loan Parties shall not have any obligation to any Indemnitee under this
subsection (a) for any Indemnified Matter (x) caused by the gross negligence or
willful misconduct of such Indemnitee, any Affiliate of such Indemnitee that is
controlled by such Indemnitee or any of its or their respective officers,
directors, employees or attorneys, in each case, as determined by a final
judgment of a court of competent jurisdiction or (y) disputes exclusively among
Indemnitees (such limitations on Indemnified Matters, the “Expense
Limitations”).”

(zz) Section 12.20 of the Financing Agreement is hereby amended and restated to
read in its entirety as follows:

“Section 12.20 Confidentiality. Each Agent, the L/C Issuer and each Lender
agrees (on behalf of itself and each of its affiliates, directors, officers,
employees and representatives) to use reasonable precautions to keep
confidential, in accordance with safe and sound practices of comparable
commercial finance companies, and to not use for any purpose other than in
connection with the Loans and the Letters of Credit, as applicable, any
non-public information supplied to it by the Loan Parties pursuant to this
Agreement or the other Loan Documents (and which at the time is not, and does
not thereafter become, publicly available or available to such Person from
another source not known to be subject to a confidentiality obligation to such
Person not to

 

-43-



--------------------------------------------------------------------------------

disclose such information (other than as a result of a breach by such Agent, the
L/C Issuer or Lender of the provisions of this Section 12.20)), provided that
nothing herein shall limit the disclosure of any such information (i) to the
extent required by any Requirement of Law or judicial process or as otherwise
requested by any Governmental Authority purporting to have jurisdiction over it;
provided that such Agent, the L/C Issuer or Lender shall, to the extent
practical and not prohibited by applicable law, (A) promptly notify the
Borrowers’ Representative prior to such disclosure, (B) consult with the
Borrowers’ Representative on the advisability of taking legally available steps
to resist or narrow such requirement or request, and (C) make such requests to
resist or narrow such requirement or request as the Borrowers’ Representative
may reasonably request (it being understood and agreed that, notwithstanding the
foregoing, no Agent, the L/C Issuer or Lender shall be required to commence or
prosecute any action or proceeding), (ii) to counsel, examiners, auditors,
accountants for any Agent, the L/C Issuer or any Lender or any parties to a
securitization (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (iii) in connection with the
exercise of any remedies hereunder or under any of the other Loan Documents or
any action or proceeding relating to this Agreement or any of the other Loan
Documents or applicable law or the enforcement of rights hereunder or
thereunder, (iv) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) first agrees, in writing, to be bound by confidentiality provisions
substantially the same to those set forth in this Section 12.20, or (v) to its
affiliates and related funds, and to their respective investors, limited
partners, directors, officers, employees and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential).”

(aaa) Section 12.23 of the Financing Agreement is hereby amended by adding a new
sentence to the end thereof to read in its entirety as follows:

“For purposes of this Section 12.23, all references to ‘Lender’ or ‘Lenders’
shall include the L/C Issuer.”

(bbb) Section 12.24 of the Financing Agreement is hereby amended by adding a new
clause (d) to read in its entirety as follows:

“(d) For purposes of this Section 12.24, all references to ‘Lender’ or ‘Lenders’
shall include the L/C Issuer.”

 

-44-



--------------------------------------------------------------------------------

(ccc) Schedule 1.01(A) to the Financing Agreement is hereby amended and restated
in its entirety with Annex I attached hereto.

(ddd) Section 1(c) of the Security Agreement is hereby amended by amending and
restating the following definition to read in its entirety as follows:

“‘Secured Parties’ means, collectively, the Agents, the L/C Issuer and the
Lenders.”

(eee) The penultimate paragraph of Section 2 of the Security Agreement is hereby
amended by deleting the phrase “ (other than the deposit account or securities
account of any Grantor that is used exclusively to cash collateralize letters of
credit to the extent permitted under clause (q)(i) of the definition of
Permitted Liens)” contained therein.

3. Conditions. This Amendment shall become effective only upon and the
obligation of the Lenders to make the Additional Loan to the Borrowers on the
Additional Loan Funding Date shall be subject to satisfaction in full of the
following conditions precedent (the first date upon which all such conditions
have been satisfied being herein called the “Amendment Effective Date”):

(a) Representations and Warranties; No Event of Default. Both immediately before
and after giving effect to this Amendment, (i) the representations and
warranties contained herein are true and correct on and as of the Amendment
Effective Date as though made on and as of such date except to the extent that
any such representation or warranty expressly relates solely to or is expressly
made as of an earlier date (in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier or
different date); and (ii) no Default or Event of Default shall have occurred and
be continuing.

(b) Payment of Fees, Etc. All fees, costs, expenses and taxes then payable
pursuant to the First Amendment Fee Letter, the L/C Issuer Fee Letter and
Section 12.04 of the Financing Agreement shall have been paid, including,
without limitation, all reasonable and documented costs and expenses of Schulte
Roth & Zabel LLP and Paul Hastings LLP.

(c) Legality. The making of the Additional Loan shall not contravene any law,
rule or regulation applicable to any Agent or any Lender.

(d) Delivery of Documents. The Collateral Agent shall have received, each of the
following, in form and substance reasonably satisfactory to the Collateral Agent
on or before the Amendment Effective Date:

(i) counterparts of this Amendment, duly executed by the Loan Parties, the
Agents, the L/C Issuer and the Lenders;

(ii) a duly executed Notice of Borrowing, pursuant to Section 2.02 of the
Financing Agreement;

 

-45-



--------------------------------------------------------------------------------

(iii) the First Amendment Fee Letter, duly executed by each of the parties
thereto;

(iv) copies of UCC, tax Lien and judgment Lien search results with respect to
each Loan Party, which search results shall not reflect any Liens other than
Permitted Liens;

(v) a copy of the resolutions of each Loan Party, certified as of the Amendment
Effective Date by an Authorized Officer thereof, authorizing (A) the
transactions contemplated by the Loan Documents to which such Loan Party is or
will be a party, including, without limitation, the borrowing of the Additional
Loan, and (B) the execution, delivery and performance by such Loan Party of each
Loan Document to which such Loan Party is or will be a party and the execution
and delivery of the other documents to be delivered by such Person in connection
herewith and therewith;

(vi) a certificate of an Authorized Officer of each Loan Party, in form and
substance reasonably satisfactory to the Collateral Agent, confirming that the
Governing Documents of such Loan Party have not been amended, supplemented or
otherwise modified since the most recent date on which certified copies of the
organizational documents of such Loan Party were delivered to the Collateral
Agent;

(vii) a certificate of appropriate official(s) of the state of organization of
each Loan Party certifying as to the subsistence in good standing of such Loan
Party in such state, dated as of a recent date prior to the Amendment Effective
Date;

(viii) opinions of Skadden Arps Slate Meagher & Flom LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Collateral Agent;

(ix) a certificate of an Authorized Officer of each Loan Party certifying as to
the matters set forth in subsection (a) hereof;

(x) a certificate of the chief financial officer of the Parent, setting forth in
reasonable detail the calculations required to establish compliance, on a pro
forma basis after giving effect to the Additional Loans, with each of the
financial covenants contained in Section 7.03 of the Financing Agreement as of
the most recently-ended Fiscal Quarter of the Loan Parties;

(xi) a certificate of the chief financial officer of the Parent, certifying as
to the solvency of the Loan Parties, taken as a whole, which certificate shall
be reasonably satisfactory in form and substance to the Collateral Agent; and

(ix) any other documents reasonably requested by the Collateral Agent.

(e) Material Adverse Effect. The Collateral Agent shall have determined, in its
sole judgment, that no event or development shall have occurred since
December 31, 2011 which could reasonably be expected to have a Material Adverse
Effect.

 

-46-



--------------------------------------------------------------------------------

(f) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the
Additional Loans shall have been obtained and shall be in full force and effect.

(g) Proceedings. All proceedings taken in connection with the execution,
delivery and performance of, and the transactions contemplated by, this
Amendment, the Financing Agreement as amended by this Amendment, all other Loan
Documents and all documents and papers relating thereto shall be reasonably
satisfactory in form, scope and substance to the Agents and the Lenders.

4. Representations and Warranties. Each Loan Party represents and warrants as
follows:

(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited partnership or limited liability company, as the case may be, duly
organized, validly existing and in good standing under the laws of the state of
its organization other than to the extent that the failure to be in good
standing in such state could not reasonably be expected to have a Material
Adverse Effect and (ii) has all requisite power and authority to execute,
deliver and perform this Amendment, and to perform the Financing Agreement, as
amended hereby.

(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of this Amendment and the performance by each Loan Party of the Financing
Agreement, as amended hereby (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Governing Documents in
any respect or any applicable Requirement of Law in any material respect or any
material Contractual Obligation binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Loan Document) upon or with respect to any
of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval that is necessary to its
operations or any of its properties.

(c) Governmental Approvals. Other than as to which the failure to obtain could
not reasonably be expected to result in a Material Adverse Effect, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person is required in connection with
(A) the due execution, delivery and performance by any Loan Party of this
Amendment or (B) the performance by each Loan Party of the Financing Agreement,
as amended hereby.

(d) Enforceability of Loan Documents. Each of this Amendment and the Financing
Agreement, as amended hereby, and the other Loan Documents to which any Loan
Party is a party, is a legal, valid and binding obligation of each Loan Party
party hereto, enforceable against such Loan Party in accordance with the terms
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

 

-47-



--------------------------------------------------------------------------------

(e) Representations and Warranties; No Default. Except as set forth on
Schedule A hereto, the representations and warranties contained herein and in
Article VI of the Financing Agreement are true and correct on and as of the
Amendment Effective Date as though made on and as of such date except to the
extent that any such representation or warranty expressly relates solely to or
is expressly made as of an earlier date (in which case such representation or
warranty shall be true and correct on and as of such earlier or different date);
and no Default or Event of Default shall have occurred and be continuing on the
Amendment Effective Date immediately before or after giving effect to this
Amendment in accordance with its terms.

5. Continued Effectiveness of the Financing Agreement.

(a) Ratifications. Except as otherwise expressly provided herein, (i) the
Financing Agreement and the other Loan Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
except that on and after the Amendment Effective Date (A) all references in
(1) the Financing Agreement to “this Agreement,” “hereto,” “hereof,” “hereunder”
or words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Amendment, and (2) the Security Agreement
to “this Agreement,” “hereto,” “hereof,” “hereunder” or words of like import
referring to the Security Agreement shall mean the Security Agreement as amended
by this Amendment and (B) all references in the other Loan Documents to (1) the
“Financing Agreement,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Financing Agreement shall mean the Financing Agreement
as amended by this Amendment, and (2) the “Security Agreement,” “thereto,”
“thereof,” “thereunder” or words of like import referring to the Security
Agreement shall mean the Security Agreement as amended by this Amendment,
(ii) to the extent that the Financing Agreement or any other Loan Document
purports to pledge to the Collateral Agent, or to grant to the Collateral Agent
a security interest in or lien on, any collateral as security for the
Obligations, such pledge or grant of a security interest or lien is hereby
ratified and confirmed in all respects, and (iii) the execution, delivery and
effectiveness of this Amendment shall not operate as an amendment of any right,
power or remedy of the Agents or the Lenders under the Financing Agreement or
any other Loan Document, nor except to the extent otherwise expressly set forth
herein, constitute an amendment of any provision of the Financing Agreement or
any other Loan Document.

(b) No Waivers. This Amendment is not a waiver of, or consent to, any Default or
Event of Default now existing or hereafter arising under the Financing Agreement
or any other Loan Document and the Agents and the Lenders expressly reserve all
of their rights and remedies under the Financing Agreement and the other Loan
Documents, under applicable law or otherwise.

(c) Amendment as Loan Document. Each Loan Party confirms and agrees that this
Amendment shall constitute a Loan Document under the Financing Agreement.
Accordingly, it shall be an Event of Default under the Financing Agreement if
any representation or warranty made or deemed made by any Loan Party under or in
connection with this Amendment shall have been incorrect in any material respect
when made or deemed made or if any Loan Party fails to perform or comply with
any covenant or agreement contained herein.

 

-48-



--------------------------------------------------------------------------------

6. Security Interest. Without limiting any provision of the Security Agreement,
each Loan Party (a) hereby pledges and grants to the Collateral Agent (and its
agents and designees), for the benefit of the Secured Parties (as defined in the
Security Agreement, as amended by this Amendment), a continuing security
interest in, all Collateral (as defined in the Security Agreement, as amended by
this Amendment) of such Loan Party, wherever located and whether now or
hereafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, as collateral security for the payment,
performance and observance of all of the Secured Obligations (as defined in the
Security Agreement, as amended by this Amendment), which security interest shall
be governed by the terms of the Security Agreement, as amended by this
Amendment, and (b) authorizes the filing of financing statements as set forth
and described in Section 8(a)(ii) of the Security Agreement, as amended by this
Amendment.

7. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against any Agent or
any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) each Agent and each Lender
has heretofore properly performed and satisfied in a timely manner all of its
obligations to the Loan Parties and their Affiliates under the Financing
Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Agents and the Lenders wish (and the Loan Parties agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect the Agents’ and the Lenders’ rights,
interests, security and/or remedies under the Financing Agreement and the other
Loan Documents. Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, each Loan
Party (for itself and its Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the “Releasors”) does
hereby fully, finally, unconditionally and irrevocably release and forever
discharge each Agent and each Lender and each of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively,
the “Released Parties”) from any and all debts, claims, obligations, damages,
costs, attorneys’ fees, suits, demands, liabilities, actions, proceedings and
causes of action, in each case, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done prior to the date of execution of this Amendment by the Loan Parties
arising out of, connected with or related in any way to the Financing Agreement
or any other Loan Document, (but not including this Amendment) or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Loan Party, or the making of the Loan or other
advances, or the management of the Loan or advances or the Collateral.

8. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

-49-



--------------------------------------------------------------------------------

(b) Headings. Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

(c) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of this page intentionally left blank]

 

-50-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS: BUILDERS FIRSTSOURCE—DALLAS, LLC BUILDERS FIRSTSOURCE—FLORIDA, LLC
BUILDERS FIRSTSOURCE—OHIO VALLEY, LLC BUILDERS FIRSTSOURCE—ATLANTIC GROUP, LLC
BUILDERS FIRSTSOURCE—RALEIGH, LLC BUILDERS FIRSTSOURCE—SOUTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE—TEXAS GROUP, L.P.    

By: Builders FirstSource—Texas GenPar,

LLC, its General Partner

BUILDERS FIRSTSOURCE—SOUTH TEXAS, L.P.     By: BFS Texas, LLC, its General
Partner BUILDERS FIRSTSOURCE—TEXAS INSTALLED SALES, L.P.     By: BFS Texas, LLC,
its General Partner By:   /s/ M. Chad Crow   Name:   Chad Crow   Title:   Senior
Vice President - Finance and     Chief Financial Officer of each of the    
foregoing companies

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

GUARANTORS: BUILDERS FIRSTSOURCE—NORTHEAST GROUP, LLC BUILDERS FIRSTSOURCE, INC.
BUILDERS FIRSTSOURCE HOLDINGS, INC. BUILDERS FIRSTSOURCE—COLORADO GROUP, LLC
BUILDERS FIRSTSOURCE—COLORADO, LLC BFS, LLC BUILDERS FIRSTSOURCE—FLORIDA DESIGN
CENTER, LLC BUILDERS FIRSTSOURCE—TEXAS GENPAR, LLC BUILDERS FIRSTSOURCE—MBS, LLC
BFS TEXAS, LLC BFS IP, LLC BUILDERS FIRSTSOURCE—INTELLECTUAL PROPERTY, L.P.    
By: BFS IP, LLC, its General Partner CCWP INC. By:   /s/ M. Chad Crow   Name:  
Chad Crow   Title:   Senior Vice President - Finance and     Chief Financial
Officer of each of the     foregoing companies

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT AND ADMINISTRATIVE AGENT: HIGHBRIDGE PRINCIPAL STRATEGIES, LLC
By:   /s/ Kevin Griffin   Name: Kevin Griffin   Title: Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

L/C ISSUER: SUNTRUST BANK By:   /s/ Keith A. Cox   Name: Keith A. Cox   Title:
Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

LENDERS:

HIGHBRIDGE ONSHORE SENIOR

INVESTMENTS, LLC

By:  

Highbridge Principal Strategies Mezzanine

Partners GP, L.P., its managing member

By:  

Highbridge Principal Strategies, LLC,

its general partner

By:   /s/ Marcus Colwell   Name: Marcus Colwell   Title: Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE PRINCIPAL STRATEGIES –
SENIOR LOAN FUND II, L.P.

By:

  Highbridge Principal Strategies, LLC, its
investment manager

By:

  /s/ Kevin Griffin  

Name: Kevin Griffin

 

Title: Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE SENIOR LOAN SECTOR A
INVESTMENT FUND, L.P.

By:

 

Highbridge Principal Strategies, LLC, its

investment manager

By:

 

/s/ Kevin Griffin

 

Name: Kevin Griffin

 

Title: Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE PRINCIPAL STRATEGIES –

OFFSHORE MEZZANINE PARTNERS MASTER

FUND, L.P.

By:

 

Highbridge Principal Strategies Mezzanine

Partners Offshore GP, L.P., its General Partner

By:

 

Highbridge Principal Strategies, LLC, its

General Partner

By:

 

/s/ Marcus Colwell

 

Name: Marcus Colwell

 

Title: Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE PRINCIPAL STRATEGIES – INSTITUTIONAL MEZZANINE PARTNERS SUBSIDIARY,
L.P. By:  

Highbridge Principal Strategies Mezzanine

Partners Offshore GP, L.P., its General Partner

By:  

Highbridge Principal Strategies, LLC, its

General Partner

By:   /s/ Marcus Colwell   Name: Marcus Colwell   Title: Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

CHASE LINCOLN FIRST COMMERCIAL

CORPORATION

By:   /s/ Steve Sonnick   Name: Steve Sonnick   Title: Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE PRINCIPAL STRATEGIES –

SPECIALTY LOAN INSTITUTIONAL FUND III,

L.P.

By:   Highbridge Principal Strategies, LLC, its Manager By:   /s/ Kevin Griffin
  Name: Kevin Griffin   Title: Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

FORETHOUGHT LIFE INSURANCE COMPANY By: Highbridge Principal Strategies, LLC, its
Investment Manager By:   /s/ Kevin Griffin   Name: Kevin Griffin   Title:
Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

LINCOLN INVESTMENT SOLUTIONS, INC. By: Highbridge Principal Strategies, LLC, its
Investment Manager By:   /s/ Kevin Griffin   Name: Kevin Griffin   Title:
Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE PRINCIPAL STRATEGIES – NDT

SENIOR LOAN FUND L.P.

By: Highbridge Principal Strategies, LLC, its Manager By:   /s/ Kevin Griffin  
Name: Kevin Griffin   Title: Managing Director

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

BLACKROCK KELSO MEZZANINE PARTNERS I, LLC By: BKCA MEZZANINE ADVISORS, LLC, its
Investment Manager By:   /s/ Michael B. Lazar   Name: Michael B. Lazar   Title:
Chief Operating Officer

 

Signature Page to First Amendment to Financing Agreement



--------------------------------------------------------------------------------

ANNEX I

Schedule 1.01(A)

Lenders And Lenders’ Commitments

Initial Loan Commitments (Immediately Prior to the Making of the Initial Loan):

 

Lender

   Initial Loan Commitment Amount:  

Highbridge Onshore Senior Investments, LLC

   $ 80,000,000   

Highbridge Principal Strategies – Senior Loan Fund II, L.P.

   $ 49,812,000   

Highbridge Senior Loan Sector A Investment Fund, L.P.

   $ 30,188,000   

Total

   $ 160,000,000   

Additional Loan Commitments (Immediately Prior to the Making of the Additional
Loans):

 

Lender

   Additional Loan Commitment Amount:  

Highbridge Principal Strategies – Specialty Loan Institutional Fund III, L.P.

   $ 16,000,000   

Forethought Life Insurance Company

   $ 3,000,000   

Lincoln Investment Solutions, Inc.

   $ 5,000,000   

Highbridge Principal Strategies – NDT Senior Loan Fund L.P.

   $ 4,500,000   

Chase Lincoln First Commercial Corporation

   $ 28,375,000   

BlackRock Kelso Mezzanine Partners I, LLC

   $ 8,125,000   

Total

   $ 65,000,000   



--------------------------------------------------------------------------------

SCHEDULE A

Updates to Financing Agreement Schedules



--------------------------------------------------------------------------------

SCHEDULE A

The third schedule in Schedule (dd) is revised by:

 

  i. Deleting 2901 Aileron Circle, Sanford, Florida

 

  ii. Correcting the address of 4920 Hwy 17 Bypass South, Myrtle Beach, SC to
4916 Hwy 17 Bypass South, Myrtle Beach, SC

 

  iii. Adding, under Builders FirstSource – Texas Group, L.P., the location at
13701 N. Hwy I-35, Jarrell, Williamson Co., Texas

 

  iv. Adding, under Builders FirstSource – Atlantic Group, LLC, the location at
715 International Blvd., Clarksville, Montgomery Co., Texas